DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 – 20 are pending.  This application is in condition for allowance except for the following formal matters.

Priority
Subject matter of claim 10 does not appear to be recited in parent application 13/791,863.  In particular, claim 10 recites subject matter pertaining to cache unit entries, not in write set, are not dirty.  While the instant specification discloses write set tracking cache unit entries that has dirty data (see at least spec ¶[71]), the instant specification does not appear to disclose that cache unit entries, not in write set, are not dirty.  Furthermore, it is not inherent that entries that are not in said write set, are not dirty.  This is because said cache unit can contain entries that can be stale or invalid.  Therefore, said subject matter of claim 10 i) does not appear to be recited in said parent application, and ii) is not entitled to priority of said parent application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In this instance, “Flushing Entries in a Cache” is generic/broad and does not accurately describe Applicant’s claimed embodiment.  Applicant’s claimed embodiment appears to be directed to checking overflow data (of write set) to determine whether to check dirty bits of entries during flush operation (see claim 1).  Examiner suggests amending to “FLUSHING ENTRIES IN A CACHE BY DETERMINING WHETHER TO CHECK DIRTY BIT OF EACH OF THE ENTRIES, BASED ON WRITE SET OVERFLOW INDICATOR”.

The specification is objected to as failing to provide proper antecedent basis for subject matter of claim 10 (see 37 CFR 1.75(d)(1) and MPEP § 608.01(o)).  The instant specification should be amended to include the subject matter of claim 10.  Examiner suggests copying claim 10 into the instant specification in order to avoid inadvertently introducing new matter.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities.  Appropriate correction is required.

Regarding claim 1, “first storage for storing write set that includes one or more entry locators, each of which indicates an entry, of the plurality of entries, that stores a data item that includes one or more changes that have not yet been stored in a memory that is separate from the cache unit” should be “a write set” and “each of [[which]] the one or more entry locators”.  It would appear that Applicant intends for said entry locator(s) to refer to respective cache entry (see Fig. 4, ¶[71]).  Therefore, the limitation in question should be clear that it is referring to entry locator(s).
Claim 11 is the method claim corresponding to the device claim 1 and is objected on the same grounds as claim 1.

based on examining the dirty bit, cause multiple dirty entries in the cache unit to be flushed” should be “dirty entries of the plurality of entries in the cache unit”.  It would not make sense based on Applicant’s disclosure for said dirty entries to be different from plurality of entries (see Fig. 4, ¶[81] dirty bit indicating dirty data of particular cache entry in cache entries 410).
Claim 12 is the method claim corresponding to the device claim 2 and is objected on the same grounds as claim 2.

Claim 3 should depend upon claim 2 because it appears to further limit “cause multiple dirty entries in the cache unit to be flushed” recited in claim 2 (see claim 3 “wherein the logic configured to cause the multiple dirty entries to be flushed comprises logic configured to cause”).  In addition, this amendment would also provide proper antecedence basis for “the multiple dirty entries” recited in claim 3.

Regarding claim 4, “in response to determining that the overflow data indicates that no attempt failed to add one or more entry locators to the write set” is inconsistent and should be “the one or more entry locators” (see claim 1 “first storage for storing write set that includes one or more entry locators”).
Regarding claim 4, “analyze the write set to determine which cache entries to flush” is inconsistent and should be “which of the plurality of entries to flush” (see claim 1 “a plurality of entries, each of which is configured to store a data item”).
Claim 14 is the method claim corresponding to the device claim 4 and is objected on the same grounds as claim 4.

Regarding claim 5, “no dirty bit associated with any of the non-dirty entries is examined during the flush operation” should be “[[no]] none of the dirty [[bit]] bits” (see claim 1 “in response to determining to perform the flush operation, read the overflow data to determine whether to examine a dirty bit associated with each entry in the plurality of entries”).  The limitation in question should be consistent and refer back to the same dirty bits (see Fig. 4 one dirty bit “B” is disclosed for a cache unit).
Claim 15 is the method claim corresponding to the device claim 5 and is objected on the same grounds as claim 5.

Regarding claim 6, “determine that there are no entry locators in the write set” should be “determine that the write set is empty” (see spec ¶[98]”).  As recited, it is difficult to recite “entry locators” in a manner that would maintain consistency with “one or more entry locators” in claim 1.  Therefore, Examiner suggests amending as noted supra.  To maintain proper antecedence basis, claim 6 should also be amended to “in response to determining that is empty, cease the flush operation”.
Claim 16 is the method claim corresponding to the device claim 6 and is objected on the same grounds as claim 6.

Regarding claim 7, “update the write set to include a particular entry locator that indicates which entry of the plurality of entries stores the particular data item that was updated” should be “update the write set to include a particular entry locator that indicates the particular entry storing the particular data item that was updated”.  It would appear that Applicant intends for claim 7 to refer to write set tracking cache entries with updated to data items (see spec ¶[71]).  Therefore, the limitation in question should refer to refer to specific entry that has updated data item because said limitation in question is performed for each update.
Claim 17 is the method claim corresponding to the device claim 7 and is objected on the same grounds as claim 7.

Regarding claim 8, “the flush instruction does not include a memory address of any data item in the cache unit” is inconsistent and should be “does not include a memory address of any of the one or more data items” (see claim 1 “first storage for storing write set that includes one or more entry locators, each of which indicates an entry, of the plurality of entries, that stores a data item that includes one or more changes that have not yet been stored in a memory that is separate from the cache unit”).
Claim 18 is the method claim corresponding to the device claim 8 and is objected on the same grounds as claim 8.

Claim 10 is poorly worded and should be replaced with “the cache unit of claim 1, wherein the write set does not include one or more of the plurality of entries that does not store a data item that includes a change that has not yet been stored in the memory”.  It would appear that Applicant is intending for claim 10 to recite subject matter pertaining to cache unit entries, not in write set, are not dirty (dirty = updated cache data item is not stored in memory).  However, claim 10 as recited cascades a plurality of features that renders the claim difficult to possible entry locator” is also unclear as to what its scope is (“possible” is a term of degree).  Therefore, Examiner suggests amending as noted supra.
Claim 20 is the method claim corresponding to the device claim 10 and is objected on the same grounds as claim 10.

Claims, dependent upon said above identified claims, are also rejected on the same grounds as said above identified claims.

Allowable Subject Matter
Claims 1 – 20 contains allowable subject matter.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with (see 37 CFR 1.111(b) and MPEP § 707.07(a)).
Claim 1 recites, at least, flushing operation that checks dirty bit of cache entries based on whether there is overflow in write set that tracks dirty cache entries.  This subject matter i) is not taught by prior art of record and ii) is reflected in the following limitations of claim 1.
a plurality of entries, each of which is configured to store a data item; 
first storage for storing write set that includes one or more entry locators, each of which indicates an entry, of the plurality of entries, that stores a data item that includes one or more changes that have not yet been stored in a memory that is separate from the cache unit; 
second storage for storing overflow data that indicates whether an attempt to add an entry locator to the write set failed; 
logic that is configured to: 

in response to determining to perform the flush operation, read the overflow data to determine whether to examine a dirty bit associated with each entry in the plurality of entries

Mitra (US 20080189489) teaches utilizing software to perform regular write back (flush operation) from cache to memory (Mitra Fig. 1, ¶[12-13]), wherein said write back is performed at regular interval (Mitra ¶[15]).  Coulson (US 20070233947) teaches using flush list to track writes (of dirty data) to a cache (Coulson Fig. 1, ¶[19]), wherein said flush list is used to write back said dirty data in said cache to disk (Coulson Fig. 2, ¶[20]).  In view of Coulson, Mitra is modified such that write back from cache to memory utilizes a flush list that tracks dirty data in said cache.  However, the combination of Coulson and Mitra fails to disclose checking dirty bit in said cache based on whether said flush list has overflowed.  Pawar (US 9460177) also teaches utilizing dirty list to track dirty metadata in cache that has yet to be written to disk (Pawar col 4 ln 49-53).  However, Pawar also does not appear to explicitly teach checking dirty bit in said cache based on whether said dirty list has overflowed.  Therefore, prior art of record fails to disclose said above identified subject matter of claim 1.
Claim 11 is the method claim corresponding to device claim 1.  Therefore, claim 11 also contains the same allowable subject matter of claim 1.
Claims, dependent upon independent claims 1 or 11, also contains the same allowable subject matter as said independent claims.

Conclusion
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282.  The examiner can normally be reached on Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/C.Y/            Examiner, Art Unit 2139  

/REGINALD G BRAGDON/            Supervisory Patent Examiner, Art Unit 2139